PER CURIAM.
Appellant’s motion to withdraw plea post-sentencing in this case was untimely filed. See Fla. R.Crim. P. 3.170(l) (motion must be filed within thirty days of date sentence rendered). As a result, the trial eourt never had jurisdiction to rule on the merits of the motion. Bermudez v. State, 901 So.2d 981, 984 (Fla. 4th DCA 2005); see also Golden v. State, 84 So.3d 396 (Fla. 1st DCA 2012); James v. State, 12 So.3d 1290 (Fla. 2d DCA 2009); McKnight v. State, 964 So.2d 803, 804 (Fla. 3d DCA 2007); Dayton v. State, 867 So.2d 647 (Fla. 5th DCA 2004). On remand, the order denying appellant’s motion shall be modified to reflect denial was due to lack of jurisdiction.

Affirmed and remanded with directions.

WARNER, STEVENSON and DAMOORGIAN, JJ., concur.